Citation Nr: 9931056	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-34 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's service-connected diarrhea.

2.  Entitlement to service connection for a sleep disorder, 
with falling asleep constantly, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for heavy sweating, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from June to August 
in 1989 and from October 1989 to July 1996, and the DD Form 
214 pertaining to his first period of service also indicates 
prior active service of two months and five days.  He served 
in Southwest Asia from November 3, 1992 to June 7, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The Board remanded this case 
back to the RO for further development in September 1998.

The claims of entitlement to service connection for a 
cardiovascular disorder and heavy sweating, both to include 
as due to an undiagnosed illness, will be addressed in both 
the REASONS AND BASES and REMAND portions of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected diarrhea is manifested by 
symptoms, including watery bowel movements and cramping, that 
are no more than moderate in degree.

3.  The veteran has not been shown to suffer from a current 
sleep disorder as a result of any incident of service.

4.  There is competent medical evidence of a nexus between 
the veteran's current cardiovascular disorder and service.

5.  There is competent medical evidence of a nexus between 
the veteran's current heavy sweating and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected diarrhea have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7319 (1999).

2.  A sleep disorder was not incurred either as a direct 
result of service or as due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.317 (1999).

3.  The claim of entitlement to service connection for a 
cardiovascular disorder, to include as due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for heavy 
sweating, to include as due to an undiagnosed illness, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in excess of 10 percent for 
diarrhea

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for diarrhea 
is plausible and capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a service-connected condition has 
become more severe is well grounded when the claimant asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed September 1997 rating decision, the RO 
granted service connection for diarrhea under the provisions 
of 38 C.F.R. § 3.317 (1999) and in view of in-service and 
post-service evidence of diarrhea.  A 10 percent evaluation 
was assigned, effective from July 1996.  This evaluation has 
since remained in effect and is at issue in this case.

During his January 1997 VA general medical examination, the 
veteran reported chronic diarrhea.  An examination of the 
digestive system was noted to be normal, with normal bowel 
sounds and no masses.  The pertinent diagnosis was chronic 
diarrhea.

The veteran reported a history of diarrhea, with "extremely 
watery stools" when suffering from a cold, during his 
November 1998 VA neurological examination.  No 
gastrointestinal findings were noted, and the veteran was 
diagnosed with a history of chronic diarrhea of unknown 
etiology.

During his March 1999 VA intestinal examination, the veteran 
described some occasional abdominal gas and cramping 
discomfort but denied any constipation.  He noted the use of 
Imodium with "gut cramps" and also described using Pepto-
Bismol.  Also, he indicated that he normally had about three 
bowel movements per day.  Upon examination, the abdomen was 
flat, with no tenderness, no organomegaly, and normal hernial 
orifices.  A rectal examination was also within normal 
limits.  The examiner rendered an initial diagnosis of an 
irritable bowel, with diarrhea predominant, but this examiner 
also indicated that further testing would be performed.  An 
addendum to the examination report indicates that sed rate 
and C-Reactive protein tests were normal.  Sequential 
multiple analyzer testing was normal, except for some slight 
elevation of bilirubin.  A colonoscopy, performed in April 
1999, revealed chronic inflammation of the recto-sigmoid 
area.  The report of this colonoscopy indicates that the 
results suggested that microscopic colitis might be 
considered in the differential diagnosis, but there was no 
evidence of collageous colitis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's service-connected diarrhea 
at the 10 percent rate under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1999).  Under this section, irritable colon 
syndrome (e.g., spastic colitis, mucous colitis, etc.) that 
is moderate in degree, with frequent episodes of bowel 
disturbance with abdominal distress, warrants a 10 percent 
evaluation.  Severe irritable colon syndrome, with diarrhea 
or alternating diarrhea and constipation and with more or 
less constant abdominal distress, warrants a 30 percent 
evaluation.

In this case, the Board finds that the veteran has described 
watery bowel movements, and, during his March 1999 VA 
intestinal examination, he also reported cramping and having 
about three bowel movements per day.  Moreover, the Board is 
aware that the veteran's April 1999 VA colonoscopy revealed 
some recto-sigmoid inflammation.  However, the veteran's 
symptoms have not been shown to be more than moderate in 
degree.  In this regard, the Board observes that the record 
does not reflect diarrhea alternating with constipation or 
more or less constant abdominal distress.  Also, during his 
March 1999 VA examination, the veteran reported the use of no 
medications for this disorder aside from the occasional use 
of Imodium and Pepto-Bismol.  As such, the criteria for a 
higher evaluation under Diagnostic Code 7319 have not been 
met.  The Board also observes that there is no evidence of 
moderately severe ulcerative colitis with infrequent 
exacerbations, as would warrant a 30 percent evaluation under 
Diagnostic Code 7323.

Overall, there is no basis for an evaluation in excess of 10 
percent for the veteran's service-connected diarrhea.  
Therefore, his claim for that benefit must be denied.  In 
reaching this determination, the Board would point out that 
no recent medical findings have been used to deny a higher 
initial evaluation for this disability.  Rather, the symptoms 
of the veteran's disability have been shown to be essentially 
consistent during the pendency of this appeal.  See Fenderson 
v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected diarrhea has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for a sleep disorder

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a sleep 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (1999).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).

The veteran's service medical records reflect that he was 
treated for daytime fatigue and somnolence in May 1996, and 
these complaints were noted to be suspicious for primary 
narcolepsy.  

During his January 1997 VA neurological examination, the 
veteran complained of difficulty staying awake since 1995.  
The examination was essentially unremarkable, aside from some 
tenderness to palpation over the left temporal area.  The 
examiner diagnosed excessive daytime somnolence and possible 
cataplexy, by history, with a possibility of narcolepsy.  
However, the examiner noted that these findings were "not 
suggestive of another sleep disorder" and that "this would 
not be service[-]connected."

The veteran reported that he had no history of excessive 
sleepiness, narcolepsy, or cataplexy during his November 1998 
VA neurological examination, although he also indicated that 
he fell asleep while driving and had a motor vehicle accident 
while serving in Bosnia.  The diagnosis was "no history of 
narcolepsy or excessive daytime somnolence and no history of 
cataplexy."

The veteran underwent a VA polysomnogram in March 1999, which 
was reported to reveal no apnea, desaturation, snoring, or 
leg movement.

In this case, the Board observes that the veteran's January 
1997 VA neurological examination is suggestive of a sleep 
disorder, albeit without any clarification as to whether such 
a disorder, if present, was attributable to a known clinical 
diagnosis or to an undiagnosed illness.  However, this 
examiner opined that such a disorder, if present, was not 
related to service.  More recent clinical findings, notably 
the March 1999 polysomnogram, are not suggestive of a chronic 
sleep disorder.

Overall, the medical evidence simply does not show that the 
veteran suffers from a sleep disorder as a direct result of 
service or as due to an undiagnosed illness.  Indeed, the 
only evidence of record suggesting a sleep disorder related 
to service is the lay opinion of the veteran, who has not 
been shown to possess the requisite medical expertise needed 
to render a diagnosis or a competent opinion regarding 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (a claimant, as a lay person, is not competent to 
offer an opinion as to a medical diagnosis or as to the cause 
of disability).  As such, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a sleep disorder, with falling asleep 
constantly, to include as due to an undiagnosed illness.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) 
(West 1991).  However, as the preponderance of the evidence 
is against the veteran's claim, this doctrine is not for 
application.


III.  Entitlement to service connection for a cardiovascular 
disorder 
and heavy sweating

Upon a preliminary review of the record, the Board has 
determined that the veteran's claims of entitlement to 
service connection for a cardiovascular disorder and heavy 
sweating, both to include as due to an undiagnosed illness, 
are plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board has based this determination on 
evidence suggesting that the nature and etiology of these 
disorders is unclear and may warrant application of 38 C.F.R. 
§ 3.317 (1999) following further medical development.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
diarrhea is denied.

Entitlement to service connection for a sleep disorder, with 
falling asleep constantly, to include as due to an 
undiagnosed illness, is denied.

The claim of entitlement to service connection for a 
cardiovascular disorder is found to be well grounded.

The claim of entitlement to service connection for heavy 
sweating is found to be well grounded.



REMAND

In its September 1998 remand, the Board requested appropriate 
VA examinations to determine the nature, extent, and etiology 
of the veteran's claimed cardiovascular disorder and heavy 
sweating.  This development has not been completed in 
accordance with the Board's instructions, however.  The 
veteran's April 1999 VA cardiovascular examination report 
contains diagnoses of several disorders, including arterial 
hypertension and left ventricular hypertrophy, but the 
examiner did not offer commentary as to the etiology of these 
disorders.  Also, the veteran's claimed heavy sweating was 
addressed only in the context of a March 1999 VA psychiatric 
examination and not in the context of a physical examination.  
The lack of compliance with the Board's remand instructions 
warrants further action, particularly as the Board has found 
the veteran's claims for service connection for these 
disabilities to be well grounded.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims for service connection for a cardiovascular 
disorder and heavy sweating, both to include as due to an 
undiagnosed illness, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination (or examinations, if deemed 
necessary) to determine the nature and 
extent of his claimed cardiovascular 
disorder and heavy sweating.  The 
veteran's claims file should be made 
available to the examiner(s), and the 
examiner(s) should review the entire 
claims file in conjunction with the 
examination(s).  The examiner(s) should 
note whether any such disabilities are 
shown upon examination and should clearly 
indicate whether such disabilities, if 
shown, are attributable to a known 
diagnosis or, in the alternative, to an 
undiagnosed illness.  For each disability 
noted upon examination, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability is related to service.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale in 
a typewritten report.

2.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
supra. 

3.  Then, the RO should again adjudicate 
the veteran's claims of entitlement to 
service connection for a cardiovascular 
disorder and heavy sweating, both to 
include as due to an undiagnosed illness.  
If the determination of either claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate disposition warranted for each of 
the issues in this case.  The veteran has the right to submit 
additional evidence and argument in regard to his claims.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 




